Citation Nr: 0702447	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H. 


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit on 
appeal.

The veteran appeared at an August 2006 Board hearing and 
testified before the undersigned.  A transcript is of record.


FINDING OF FACT

A back disability is not shown by competent medical evidence 
to be related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in March 2005 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a). October 2006 correspondence 
provided notice of the type of evidence necessary to 
establish an effective date and disability rating for the 
disability on appeal.  As the claim for service connection is 
denied, any deficiency as to notice in this regard is not 
prejudicial to the veteran.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

Service medical records are negative for any complaints, 
treatment or diagnosis of a back injury.  The separation 
examination was negative for any back disorders.

At the time the veteran filed his initial claim for service 
connected benefits, in 1970, he made no mention of a back 
disability.  

VA examination in June 1982 was likewise negative for 
complaints or history of back disability; examination of the 
musculoskeletal system was normal.

In January 2002, the veteran underwent a consultation with 
Dr. H.G., who reported the veteran complained of left upper 
and lower extremity weakness and pain.  The He reported that 
he had had upper extremity pain for several years.  The 
doctor diagnosed the veteran with a herniated intervertebral 
disc at C7-T1 with left upper and lower extremity 
radiculopathy, most likely L5 and S1, multi-level 
degenerative disc disease of the lumbar spine with multi-
level central stenosis, and thoracic spine degenerative disc 
disease.  Dr. H.G. notated the veteran was to undergo a 
cervical laminectomy approximately one year ago however, the 
veteran had an episode of diverticulosis which delayed the 
surgery.  There was no reference to back injury in service.

Medical records indicated the veteran continued to receive 
treatment for his back condition from Dr. H.G. and other 
medical care providers from March 2002 to January 2003.  

In November 2005, the veteran submitted a "buddy" statement 
from "F.Z.," who stated that he had known the veteran since 
1963 and the veteran complained of back and neck pain during 
a flight to Camp Pendleton.  F.Z. stated the veteran told him 
of hanging from the top rack of his bed for punishment and 
the drill instructor involved had been court marshaled for 
abuse of troops.

In August 2006, the veteran testified at a Board hearing that 
in 1967 at Parris Island as punishment for not scoring well 
on the rifle range, he was required to stand on his 
footlocker, with his arms intertwined between the top rack of 
the bed.   The drill instructors subsequently came and kicked 
the footlocker out from under him and that was how he injured 
his back.  Mr. J.H. also testified that he was also at Parris 
Island and was subject to harassment at the rifle range.  
J.H. stated he was knowledgeable that staff sergeants were 
removed from the platoons.  The veteran further stated that 
while in Vietnam he helped build bridges and had to lift 
twelve foot beams that weighed 220 pounds each.  The veteran 
stated he never reported injuring his back due to fear of 
reprisal.  The veteran further testified in 1999 he underwent 
an operation to relieve the left side back pain and numbness.  
The veteran stated all of the discs in his back were 
disintegrated and crushed.  The veteran testified that he had 
spina bifida, a narrowing of the spine, and that he suffered 
from degenerative disc disease that involved all segments of 
his spine.  The veteran testified that surgeons took bone 
from his hip and installed a plate to open up space because 
the discs were actually crushing the nerves.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The service medical records are silent for any complaints, 
treatment, or diagnosis of a back disorder.  

There are no records in the file which show a complaint of a 
back disorder until 2002.  Further, there are no medical 
records in the file that indicate the veteran underwent back 
surgery as he testified to at his hearing.  

At the August 2006 Board hearing, the record was held open 60 
days in order for the veteran to submit additional medical 
information concerning his back condition.  During the 
hearing the veteran reported that he would attempt to get 
records from a Dr. L. who purportedly treated him in the 
1980s, but he didn't know if any records were available or if 
he could locate Dr. L.  Although the record was held open for 
a period of 60 days, o information from the veteran has been 
received, and he has neither requested an extension of time 
nor provided Dr. L.'s name and address.  .  

There is no competent evidence linking a back disorder to 
service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of a 
compensably disabling arthritis of the spine within the first 
post-service year.  Indeed, a back disorder for VA purposes 
was not clinically demonstrated prior to 2002.  Hence, at 
best, the evidence shows a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of a back disorder.  Given the length of time 
between the veteran's separation from active duty and the 
diagnosis of a back disorder, almost 32 years after service, 
the preponderance of the competent evidence of record is 
against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

The Board has not overlooked the appellant's November 2005 
buddy statement to the RO, and the veteran's personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Therefore, the appellant's statements, as 
well as those of his buddy, addressing the origins of the 
back disorder are not probative evidence as to the issue on 
appeal.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a back disability is 
denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


